Citation Nr: 0621022	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-29 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from June 1952 to June 1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  In this decision, the RO denied 
entitlement to service connection for a low back disability. 

The veteran testified at a hearing before a Veterans Law 
Judge (VLJ) from the Board in July 2005.  The VLJ that 
conducted this hearing will make the final determination in 
this case.  See 38 U.S.C.A. §§ 7102(a), 7107(c) (West 2002).

This case was remanded by the Board in December 2005 for 
development of the evidence.  The case has now returned for 
appellate consideration.  


FINDING OF FACT

The veteran's low back disability did not become manifest 
until many years after his separation from active service.


CONCLUSION OF LAW

The veteran's low back disability was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103(a), 5103A (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the appellant 
issued in October 2002, June 2003, March 2004, March 2006, 
and April 2006.  These letters informed him of the 
requirements to establish service connection for his claimed 
disability.  He was advised of his and VA's respective duties 
and asked to submit information and/or evidence pertaining to 
these claims to VA.  The initial VCAA notification was issued 
prior to the initial adverse decision of November 2002.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notifications of March and April 2006 informed him of the 
type of evidence necessary to establish a particular 
evaluation and the effective date for the award of service 
connection.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The United States Court of Appeals for Veterans Claims 
(Court) held in Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006), that all sections of VA's notice letter should be 
construed in connection with each other to determine whether 
the document, read as a whole, addresses all aspects of the 
requisite notice under the provisions of the VCAA and the 
notice letter must be read in the context of prior relatively 
contemporaneous communications to the appellant from the 
Agency of Original Jurisdiction (AOJ).  In addition, a 
complying notice need not necessarily use the exact language 
of the controlling statute or regulation specifying VA's 
notice obligations, so long as that notice properly conveys 
to a claimant the essence of the regulation.  Id. at 124-28.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA.  Id. at 130.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
The RO obtained the veteran's service medical records.  By 
the VCAA letters discussed above, VA requested that the 
veteran identify all treatment of his claimed disabilities.  
The veteran has only identified post-service private 
treatment.  These records have been obtained and incorporated 
into the claims file.  As all identified treatment records 
pertinent to the issue decided below have been incorporated 
into the claims file, the Board finds that further 
development for these records is not warranted in order to 
make an equitable determination.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A VA medical 
opinion regarding the etiology of the veteran's low back 
disability was obtained in January 2006.  The physician that 
prepared this opinion clearly indicated that he had conducted 
a thorough review of the medical evidence in the claims file.  
The Board finds this opinion is adequate for VA purposes.  

The veteran requested a hearing before both a Decision Review 
Officer and a VLJ.  These hearings were conducted in January 
2004 and July 2005, respectively.  Transcripts of these 
hearings have been associated with the claims file.  Based on 
the above analysis, the Board concludes that further 
development of the evidence is not required.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all pertinent evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decision.  The notification provided to the appellant in the 
letters discussed above provided sufficient information for a 
reasonable person to understand what information and evidence 
was needed to substantiate the claim on appeal.  In this 
regard, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard, supra.


Service Connection for a Low Back Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  If a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  However, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the Court, lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In addition to the above, the pertinent laws and regulations 
provide that arthritis will be presumed to have been incurred 
in service if it had become manifest to a degree of ten 
percent or more within one year of the veteran's separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

The veteran has testified that he initially hurt his back in 
the early 1950s.  At that time a physician prescribed 
medication and his back pain was alleviated.  However, he 
continued to have intermittent back pain until the early 
1960s.  In the early 1960s, the veteran was involved in a 
military exercise that required him to pull a pilot from an 
aircraft and down a ladder.  During this exercise, the 
veteran missed the last rung of the ladder while helping to 
carry the pilot causing his back to be jarred.  After this 
incident, he claimed that his low back pain became 
significantly worse and chronic.  The veteran testified that 
he did not report his low back pain so that he would not be 
taken off of flight status.  He claimed that he self-treated 
his chronic back pain with home remedies, "sports-type" 
cream, hot showers, and medication.  His back pain reportedly 
became progressively worse over the years until the early 
1990s when his pain became so severe that he required medical 
attention and surgical intervention.  The veteran denied 
participating in any type of heavy lifting or strenuous 
activity associated with his post-service employment or 
businesses.

A review of the service medical records indicates that the 
veteran was given a military entrance examination in June 
1952.  He did not report any prior history of back pain, 
injury, or disability.  On examination, his spine and 
musculoskeletal system were normal.  On comprehensive 
physical examination in June 1956, the veteran again did not 
report any prior history of back problems.  On examination, 
his spine and musculoskeletal system were normal.  

Another comprehensive medical examination was given to the 
veteran in November 1961 for "flying duty."  He reported a 
past history of internal derangement of the right knee, but 
did not report any problems with his back.  On examination, 
the examiner noted the abnormality with the right knee, but 
found the spine and musculoskeletal system were normal.  
Similar findings were made on a flight status examination 
conducted in January 1963.  

During a flight status examination of May 1965, the veteran 
noted a past medical history that included his right knee 
injury and bursitis in the right shoulder in 1965.  On 
examination, all findings regarding his extremities, spine, 
and musculoskeletal system were normal.  Similar history and 
findings were noted on the veteran's flight status 
examination in October 1967.

During his service retirement examination of January 1972, he 
noted a medical history of derangement of his right knee, 
bursitis of the right shoulder, and a nasal bone fracture.  
However, he specifically denied any prior medical history of 
recurrent back pain.  On examination, his spine and 
musculoskeletal system were normal.  

Private treatment records indicate that the veteran sought 
medical treatment for his severe low back disability 
beginning in the early 1990s.  A neurologic consultation 
dated in May 1993 noted the veteran's report of back and 
bilateral leg pain beginning in August 1992.  There was no 
report of a low back injury.  In June 1993, the veteran 
underwent bilateral hemilaminotomy and diskectomy and 
bilateral foraminotomy.  The discharge diagnoses were lumbar 
spinal stenosis and L2-L3 disc herniation.  A June 1998 
private hospital physical examination report noted a history 
of right leg pain "for some time."  The June 1998 discharge 
summary noted leg pain "for quite awhile."

In July 2005, the veteran submitted lay statements from his 
siblings.  His sister reported that the veteran did not have 
any back problems when he entered active service, but started 
to have such problems when he retired from active service.  
His brother noted that the veteran had written home during 
his active service that he had injured his back and would 
complain of his chronic back pain.  

Also in July 2005, a private neuro-surgeon prepared a letter 
that indicated that the veteran had reported to him that the 
veteran had initially injured his back during active service.  
This physician also opined that in all probability the 
veteran's current low back disability was related to his 
military service.  This physician indicated that this opinion 
was based on a review of "our records" and information 
outlined in a letter to this physician.

A VA orthopedic physician provided a medical opinion in 
January 2006.  This reviewer noted a comprehensive review of 
the medical history in the claims file had been conducted.  
This examiner noted the veteran's claimed injuries during 
active service.  It was also noted that the service medical 
records did not report any complaints, treatment, or 
diagnosis for a low back disability.  Based on the fact that 
there was no medical documentation of chronic low back 
problems until the early 1990s, the physician concluded that 
although the veteran might have had problems with his back 
during active service, there was no nexus connecting these 
problems to his current low back disability.  This reviewer 
found it less likely than not that the current low back 
disability was related to active service.  

The veteran and his siblings have reported that he incurred a 
chronic low back disability during active service.  These lay 
observers are competent to provide evidence on injuries and 
symptoms.  However, the Board finds that this evidence is not 
credible.  See Washington v. Nicholson, 19 Vet. App. 362, 
366-67 (2005) (The Board is required to assess the 
credibility of lay evidence.)  There is no contemporaneous 
evidence that the veteran incurred a back injury during 
active service, or suffered with any type of low back pain 
during this service.  See Madden v. Gober, 125 F.3d 1477, 
1480-81 (Fed. Cir. 1997) (An appellant's claims can be 
contradicted by his contemporaneous medical history and 
complaints.)  His periodic flight status examinations 
continually found his spine and musculoskeletal system to be 
normal.  He had repeated opportunities on the medical 
histories taken with these examinations to report his low 
back problems, but no such report was provided.  The veteran 
has claimed that he did not report these symptoms in order to 
protect his flight status.  The Board again does not find 
this testimony to be persuasive or credible.  The medical 
histories taken during active service report a number of 
physical ailments and disabilities to include his orthopedic 
problems with his knee and shoulder.  Most significant is the 
veteran's retirement examination in 1972 which noted a 
detailed medical history to include a number of orthopedic 
problems.  However, the veteran specifically denied recurrent 
low back pain on this examination even though there does not 
appear to be any reason to protect his flight status at the 
time of his retirement.  As these contemporaneous 
presentations are inconsistent with the veteran's and his 
siblings' later claims decades after his active service 
period, the Board finds the lay evidence is contradicted by 
the contemporaneous evidence and is not credible.

The veteran is not a competent healthcare professional and, 
therefore, is not competent to render an opinion on a 
diagnosis or etiology of a low back disorder.  See Espiritu, 
supra.  However, the veteran has presented a physician's 
opinion of July 2005 that associated his current low back 
disability with his period of active service.  A review of 
this opinion indicates that it was based on the veteran's own 
recitation of his medical history.  There is no indication in 
the physician's letter that he had the opportunity to review 
the contemporaneous medical evidence contained in the claims 
file.  As the medical history provided by the veteran lacks 
credibility, the private physician's opinion is based on an 
uncorroborated medical history.  Such an opinion carries 
little probative value.  See Godfrey v. Brown, 8 Vet. App. 
113, 121 (1995) (The Board is not required to accept a 
physician's opinion that is based on an appellant's 
recitation of an uncorroborated medical history.)

The only other medical opinion that has discussed the 
etiology of the veteran's current low back disability was the 
VA orthopedic opinion of January 2006.  This examiner clearly 
indicated that he had done a comprehensive review of the 
medical history to include the service medical records.  
While this reviewer did not dismiss the veteran's lay 
evidence of low back pain during active service, he still did 
not find sufficient contemporaneous evidence to establish the 
existence of a chronic low back disability that had 
originated as a result of active service.  As this medical 
opinion is based not only on the veteran's current recitation 
of his medical history, but also on the contemporaneous 
medical evidence, the Board finds that the January 2006 VA 
orthopedist's opinion is persuasive and carries significant 
probative value.  

While the veteran and his siblings have claimed that he 
incurred a low back injury and suffered with low back pain 
during active service, there is no contemporaneous evidence 
to corroborate these claims.  In fact, the contemporaneous 
medical evidence consistently found his spine to be normal.  
There is no credible lay or medical evidence that the veteran 
had arthritis in his lower spine during active service or 
within one year of his separation from active service.  The 
first medical diagnosis of a low back disorder was rendered 
in the early 1990s, approximately two decades after his 
release from active service.  Nothing during the early days 
of treatment tended to establish an in-service onset or 
continuity since service.  The most probative medical opinion 
on the etiology of his current low back disability has not 
found any connection to the veteran's active service period 
or to the presumptive period within one year of his 
discharge.  Without a connection to his active service period 
or the one year presumptive period, the veteran's low back 
disability, which became manifest many years after his 
separation, cannot be awarded service connection.

Based on the above evidence and analysis, the preponderance 
of the evidence is against the claim for service connection 
for a low back disability and the doctrine of reasonable 
doubt is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 U.S.C.A. § 5107.  The Board again 
finds that the normal in-service findings and the veteran's 
specific denial of pertinent pathology during service to be 
more probative than remote unsupported statements.    


ORDER

Entitlement to service connection for a low back disability 
is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


